                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LEA and GERARD AUGUSTIN,             :
THOMAS and DONA MCSORLEY and         :   CIVIL ACTION
RICHMOND WATERFRONT INDUSTRIAL       :
PARK, LLC,                           :
                                     :   NO. 14-CV-4238
                Plaintiffs           :
                                     :
          vs.                        :
                                     :
CITY OF PHILADELPHIA,                :
                                     :
                Defendant            :


                        MEMORANDUM AND ORDER


JOYNER, J.                                       June   20   , 2019


     This matter presently appears on the docket of the

undersigned for disposition of the Plaintiffs’ Motion for Court

Review of the Clerk’s Taxation of Costs.   We shall grant the

motion and after reviewing the costs taxed, shall disallow the

videography expenses incurred in addition to the deposition

transcription costs for the three plaintiffs’ depositions and

modify the amount taxed for photocopying expenses.

                     Brief History of the Case

     This action was filed several years ago by the plaintiffs,

who are residential and commercial landlords in the City of

Philadelphia, seeking injunctive relief from the practice of the

City’s wholly-owned gas utility, Philadelphia Gas Works, of

                                 1
liening Plaintiffs’ properties for the unpaid utility bills of

their tenants.   Indeed, it was not uncommon for these liens to

have been imposed several years after the debts had accrued and

the tenancies had ended and with little or sometimes no notice

having been afforded to the plaintiff landlords/property owners

beforehand.

     In disposing of various motions and other proceedings in

this matter, this Court eventually: (1) granted the Plaintiff-

landlords’ motion for summary judgment finding that the method

which PGW was following to lien the properties was violative of

the procedural due process clause of the 14th Amendment; (2)

certified a class essentially consisting of all owners of rental

properties within the City of Philadelphia whose properties

are/were subject to being liened for the unpaid gas bills of

their tenants; and (3) permanently enjoined the City from

continuing to use its existing methodology for imposing gas

liens on the properties of the plaintiffs and members of the

class.   (Orders of March 17, 2016, November 30, 2016, and

January 4, 2017).   In a Decision issued on July 18, 2018 finding

that the post-deprivation remedies available under the

Pennsylvania Lien Law were sufficient to pass constitutional

muster, a panel of the Third Circuit reversed and directed this

Court to enter judgment in this matter in favor of the City.    We

complied with this mandate on November 14, 2018, and Defendant

                                 2
filed its bill of costs with the Clerk of Court on November 27,

2018.   Subsequently and over the Plaintiffs’ objections, the

Clerk taxed costs and entered judgment thereon in the amount of

$13,333.49 on April 15, 2019.    On April 22, 2019, Plaintiffs

timely filed the motion for review of the bill of costs which is

now before us.

                            Discussion

     The taxing of costs is governed by Fed. R. Civ. P. 54(d)(1)

which reads as follows:

     Unless a federal statute, these rules, or a court order
     provides otherwise, costs – other than attorney’s fees –
     should be allowed to the prevailing party. But costs
     against the United States, its officers, and its agencies
     may be imposed only to the extent allowed by law. The
     clerk may tax costs on 14 days’ notice. On motion served
     within the next 7 days, the court may review the clerk’s
     action.

     By the foregoing language then, “Rule 54(d)(1) creates a

strong presumption that costs are to be awarded to the prevailing

party.”   Galaxy Products & Services, Inc. v. Ami Entertainment

Network, Inc., Civ. A. No. 12-6963, 2016 WL 304760, *1 (E.D. Pa.

Jan. 26, 2016)(citing In re Paoli R.R. Yard PCB Litigation, 221

F.3d 449, 462 (3d Cir. 2000)).   Although the determination is case

and fact-specific, a prevailing party for purposes of Rule 54(d)

is ordinarily the party in whose favor judgment is rendered. Tyler

v. O’Neill, No. 03-4857, 112 Fed. Appx. 158, 161 (3d Cir. Oct. 13,

2004); Morris v. Consolidated Rail Corp., Civ. A. No. 13-3244,


                                  3
2019 U.S. Dist. LEXIS 71390, 2019 WL 1894823 at *5 (D.N.J. Apr.

29, 2019). Moreover, “[i]n light of the strong presumption towards

the awarding of costs, ‘the losing party bears the burden of making

the showing that an award is inequitable under the circumstances.’”

Montgomery County v. Microvote Corp., Civ. A. No. 97-6331, 2004 WL

1087196   at    *1    (E.D.    Pa.   May       13,   2004)(quoting   Paoli   R.R.

Litigation, 221 F.3d at 462-463).               “Only if the losing party can

introduce evidence, and the district court can articulate reasons

within the bounds of its equitable power, should costs be reduced

or   denied    to    the   prevailing    party.”        Reger   v.   The   Nemours

Foundation, Inc., 599 F.3d 285, 288 (3d Cir. 2010)(quoting Paoli

R.R. Litigation, 221 F.3d at 462-463, 468).               “Thus, if a district

court, within its discretion, denies or reduces a prevailing

party’s award of costs, it must articulate its reasons for doing

so.” Id. The District Court’s review of an objection to a taxation

of costs is de novo.          Camesi v. University of Pittsburgh Medical

Center, 818 F.3d 132, 136 (3d Cir. 2016); Ke v. Drexel University,

No. 16-2960, 686 Fed. Appx. 98, 100 (3d Cir. Apr. 13, 2017); In re

Paoli, 221 F.3d at 461.

      The litigation expenses that qualify as taxable “costs” is

specified in 28 U.S.C. §1920.           Race Tires America, Inc. v. Hoosier

Racing Tire Corp., 674 F.3d 158, 163 (3d Cir. 2012).                 To be sure,

Section 1920 reads:



                                           4
     A judge or clerk of any court of the United States may tax
     as costs the following:

     (1)   Fees of the clerk and marshal;

     (2)   Fees for printed or electronically recorded transcripts
           necessarily obtained for use in the case;

     (3)   Fees and disbursements for printing and witnesses;

     (4)   Fees for exemplification and the costs of making copies
           of any materials where the copies are necessarily
           obtained for use in the case;

     (5)   Docket fees under section 1923 of this title;

     (6)   Compensation of court appointed experts, compensation of
           interpreters, and salaries, fees, expenses, and costs of
           special interpretation services under section 1828 of
           this title.

     A bill of costs shall be filed in the case and, upon
     allowance, included in the judgment or decree.

     It has been said that “[t]he denial of costs to the

prevailing party is typically a penalty for ‘needlessly bringing

or prolonging litigation.’” Carroll v. Clifford Township, Nos.

14-3357, 14-3603, 625 Fed. Appx. 43, 47 (3d Cir. Sept. 2,

2015)(quoting Institutionalized Juveniles v. Sec’y of Pub.

Welfare, 758 F.2d 897, 926 (3d Cir. 1985)).    However, a district

court can also waive costs if the losing party makes a showing

that an award is inequitable under the circumstances.

Tourtellotte v. Eli Lilly & Co., No. 15-3764, 668 Fed. Appx.

432, 433 (3d Cir. Aug. 26, 2016).    A number of factors for

reviewing a costs award under the guise of ascertaining inequity

have been advanced and include: (1) the unclean hands, or bad

                                 5
faith or dilatory tactics, of the prevailing party; (2) the good

faith of the losing party and the closeness and difficulty of

the issues they raised; (3) the relative disparity of wealth

between the parties; and (4) the indigence or inability to pay a

costs award by a losing party.        In Re Paoli, 221 F.3d at 463.

The most important of these factors is the last one – the losing

party’s indigency or inability to pay the “full measure of a

costs award against it.” Id. See also, Tourtellotte, supra.

      In the matter now before us, Plaintiffs object to the

Defendant’s request for recovery of photocopying costs in the

amount of $2,252.25 on the grounds that the city’s request is

insufficiently detailed so as to enable a determination that the

copies were necessarily obtained for use in the case as mandated

in Section 1920(4) and to the $3,098.80 in videography expenses

as duplicative of the stenographic costs. 1

      Taking Plaintiffs’ second objection first, we note that in

this district, “[u]sually the costs of either a videotape or a

deposition transcript may be taxed, but not both.”            Brown v.

Kemper National Insurance Companies, Civ. A. No. 94-7505, 1998

WL 472586 at *2 (E.D. Pa. July 27, 1998)(citing Marcario v.


1   Plaintiffs originally also objected to the city’s request for recovery of
deposition transcript costs for essentially the same reason that they object
to the photocopying expenses. Inasmuch as Defendant has now in Plaintiffs’
words, “provided invoices and explanations to meet the standards of 28
U.S.C.A. §1920(2),” they have withdrawn their objections to those costs.
(See Pl’s Reply to Defendant on Plaintiffs’ Motion for the Court to Review
the Clerk’s Taxation of Costs, p. 1).

                                      6
Pratt & Whitney Canada, Inc., 1995 WL 649160 at *2 (E.D. Pa.

Nov. 1, 1995)).    “If the videotape was necessarily obtained for

use in the trial, then the court will allow costs for the

videotape, and not the transcript.”       Id.   In accord, In re

Aspartame Antitrust Litigation, 817 F. Supp.2d 608, 617 (E.D.

Pa. 2011); Stevens v. D.M. Bowman, Inc., Civ. A. No. 07-2603,

2009 WL 117847 at *4 (E.D. Pa. Jan. 15, 2009); Montgomery County

v. Microvote Corp., supra; Herbst v. General Accident Insurance

Co., Civ. A. No. 97-8085, 2000 WL 1185517 at *2 (E.D. Pa. Aug.

21, 2000).   Insofar as the defendant city appears to concede

this point and does not withdraw its request for recovery of the

deposition transcript costs, we shall grant Plaintiff’s motion

in this respect and disallow the $3,098.80 in videography

expenses.

     With respect to the photocopying costs, Plaintiffs are

correct that Defendant’s bill of costs contains no details

whatsoever aside from the date and amounts charged for

photocopies on numerous dates from November 20, 2014 through

July 12, 2015. (Docket No. 117).       In explanation, the City’s

response states:

     “[i]n light of the above-noted volume of, e.g., motions
     practice, that dollar amount [$2,252.25] is well within a
     reasonable range. Further, Plaintiffs’ demand for specific
     itemization of the photocopies beyond what has been already
     provided is unreasonable. … (citation omitted). Moreover,
     the amount and itemization of the City’s photocopying costs
     stands in favorable contrast to Plaintiffs’ earlier attempt

                                   7
     to try to recover $12,000 for the cost of something
     described only as ‘Database Access’ charged by ‘Everlaw
     Database Inc.’ … Plaintiffs, therefore, have no grounds
     for complaining about the modest amount of photocopying
     charges.”

(See, Def’s Response in Opposition to Pl’s Motion for Court

Review of Clerk’s Taxation of Costs Under Rule 54(d)(1), Docket

No. 122, pp. 8-9).   As Judge Kelly noted in Microvote,

     While the prevailing party is not expected to provide a
     detailed description of every piece of paper copied, it is
     expected to provide the ‘best breakdown of the copied
     material obtainable from its records.’ … The party seeking
     costs for copying must provide evidence of the material
     copied so that the court can determine whether those copies
     were, in fact, necessary.”

2004 WL 1087196 at *7(quoting Ass’n of Minority Contractors &

Suppliers, Inc. v. Halliday Props., Inc., No. 97-274, 1999 WL

1551903, at *4 (E.D. Pa. June 24, 1999)(quoting Northbrook

Excess & Surplus Ins. Co. v. Proctor & Gamble Co., 924 F.2d 633,

634 (7th Cir. 1991) and Day v. Mendenhall Inn, Inc., No. 95-830,

1998 WL 599188, at *3 (E.D. Pa. Sept. 1998) and citing Herbst,

2000 WL 1185517, at *2).   We find this rationale to be sound,

particularly given the express language of §1920(4) and

accordingly we shall adopt the remedy employed by Judge Kelly

and reduce the award of copying costs sought by the city given

the dearth of evidence produced by the city on this point.

However, whereas Judge Kelly employed a fifty percent (50%)

reduction in the Microvote matter, we do agree with Defendant

that the photocopying expenses sought here appear reasonable and

                                 8
given that no such expenses are apparently being requested after

July 2015, we believe a twenty percent (20%) reduction to be

appropriate.   Accordingly, we shall modify the Clerk’s taxation

of photocopying costs to reflect that reduction and award

$1,801.80 to Defendant.

     An order follows.




                                 9
